DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   PHILLIP TAVARRIS COPELAND,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1063

                              [March 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502015CF007782AXXXMB.

  Jack A. Fleischman of Fleischman & Fleischman, P.A., West Palm
Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Jonathan P.
Picard, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.